IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: RELINQUISHMENT OF A.F.          : No. 768 MAL 2016
                                       :
                                       :
PETITION OF: J.F., MOTHER              : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court

IN RE: RELINQUISHMENT OF D.F.          : No. 769 MAL 2016
                                       :
                                       :
PETITION OF: J.F., MOTHER              : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court

IN RE: RELINQUISHMENT OF N.F.          : No. 770 MAL 2016
                                       :
                                       :
PETITION OF: J.F., MOTHER              : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court

IN RE: RELINQUISHMENT OF T.F.          : No. 771 MAL 2016
                                       :
                                       :
PETITION OF: J.F., MOTHER              : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court


                                  ORDER



PER CURIAM

      AND NOW, this 27th day of December, 2016, the Petition for Allowance of

Appeal is DENIED.